





CITATION:
R. v.
Tabbara
, 2011 ONCA 272



DATE: 20110407



DOCKET: C51167



COURT OF APPEAL FOR ONTARIO



Moldaver, Simmons and Blair JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Mohammad Jihad
Tabbara



Appellant



James
Foord
and Nigel
Marshman
, for the appellant



Karen
Shai
, for the respondent



Heard and endorsed: March 31, 2011



On appeal from conviction entered by Justice Jennifer
Blishen
of the Superior Court of Justice dated April 28,
          2009.



APPEAL BOOK ENDORSEMENT



[1]

The sentence appeal is dismissed as abandoned.

[2]

With respect to conviction, the trial judge was
    entitled to draw the inferences she drew based on the videotape and the record
    before her. To the extent there may be some argument over the
inferences
she drew in relation to the third interaction,
    in our view, her overall conclusion that the appellants blow  met the legal test for causation, i.e. that
    it at very least, significantly contributed to the rupture, is amply supported
    by the record.

[3]

Accordingly, the appeal is dismissed.


